                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA


DEAN GILBERT                                     CIVIL ACTION


VERSUS                                           NO: 17-4786 C/W 17-12195


SIDNEY CATES, IV, ET AL.                         SECTION: “H”



                          ORDER AND REASONS
       Before the Court are Plaintiff Dean Gilbert’s re-urged Motion for Recusal
(Doc. 108) and Motion to Withdraw (Doc. 107) his previous Motion to Seal (Doc.
98). Also before the Court are Plaintiff’s Motions to Amend or Make Additional
Factual Findings under Federal Rules 59 and 52 (Docs. 96, 97) and Plaintiff’s
Motion for an Extension of Time (Doc. 109) to brief his Motions to Amend or
Make Additional Factual Findings. Lastly, also before the Court is a Motion by
Plaintiff to recuse Magistrate Judge Roby and to Stay these proceedings (Doc.
94).
   For the following reasons, Plaintiff’s Motions to Amend or Make Additional
Factual Findings and his Motion for an Extension of Time to brief those
Motions are DENIED. Plaintiff’s Motion for Recusal of this Court also is
DENIED, while his Motion to Withdraw his Motion to Seal is GRANTED.
Finally, Plaintiff’s Motion to Recuse Judge Roby is REFERRED, and
Plaintiff’s Motion to Stay is DENIED.


                                        1
    I.   Motion for Recusal
         Any judge shall disqualify herself from “any proceeding in which [her]
impartiality might reasonably be questioned.” 1 “[A] judge faced with a
potential ground for disqualification ought to consider how [her] participation
in a given case looks to the average person on the street.” 2
         Here, the Plaintiff argues that recusal is necessary because Judge
Milazzo’s son, Richard Perque, recently sought to become a judge at Orleans
Parish’s Civil District Court, the same court on which Defendant Sidney Cates
sits as a judge. Plaintiff Gilbert had alleged previously that Defendant Cates
rigged judicial elections. Gilbert argues that “[e]ven if Judge Milazzo had no
fear of the rigging of a close election, she might have been conscientious about
doing something to ostracize her son’s future judicial colleagues from him.” 3
         Judge Milazzo’s son’s bid to become a judge did not factor into any of the
decisions made in this case. Nor does this Court believe that the average person
on the street would think that her impartiality in this case might be questioned
by her son’s judicial campaign. 4 This Court fairly and impartially addressed
all of Plaintiff’s arguments related to this Action in its September 13, 2018
Order and Reasons. 5 Because this Court does not believe her son’s judicial
campaign might cause her impartiality to reasonably be questioned, Plaintiff’s
Motion for Recusal is denied.
II.      Motions for Relief from Final Judgment


1   28 U.S.C. § 455.
2   Potashnick v. Port City Const. Co., 609 F.2d 1101, 1111 (5th Cir. 1980).
3   Doc. 108 at 3.
4   Furthermore, federal law requires that motions for recusal be timely filed. See Chitimacha
    Tribe of Louisiana v. Harry L. Laws Co., 690 F.2d 1157, 1165 n.3 (5th Cir. 1982) (noting
    that 28 U.S.C. §§ 144, 455 “require that a motion to disqualify be timely filed”). Plaintiff
    did not file his initial Motion for Recusal until more than a month after this Court issued
    a final judgment dismissing all Plaintiff’s claims. Even though this Court denies Plaintiff’s
    Motion for Recusal on substantive grounds, the Court notes that his Motion is untimely.
5   See Doc. 95.

                                                2
      On September 14, 2018, this Court issued final judgment in this matter
dismissing all Plaintiff’s claims with prejudice. 6 On October 12, 2018, Plaintiff
filed Motions to Amend or Make Additional Factual Findings under Federal
Rules 59 and 52(b). 7 This Court will treat Plaintiff’s Rule 59 Motion as a 59(e)
Motion to Alter or Amend a Judgment. 8
      A Rule 59(e) motion “[i]s not the proper vehicle for rehashing evidence,
legal theories, or arguments that could have been offered or raised before the
entry of judgment.” 9 Instead, Rule 59(e) serves the narrow purpose of
correcting “‘manifest error[s] of law or fact or . . . presenting newly discovered
evidence.’” “‘Manifest error’ is one that ‘is plain and indisputable, and that
amounts to a complete disregard of the controlling law.’” 10 In the Fifth Circuit,
altering, amending, or reconsidering a judgment under Rule 59(e) “[i]s an
extraordinary remedy that should be used sparingly.” 11 While district courts
have “considerable discretion in deciding whether to grant or deny a motion to
alter a judgment,” denial is favored. 12
      Here, Plaintiff seeks Rule 59(e) relief on the grounds that there “was no
discovery in this matter,” which led to this Court being misinformed
“concerning the period of time of the defendants’ legal malpractice, conversion,
fraud, theft, and elder abuse” claims. 13 In a 12(b)(6) inquiry, however, a
plaintiff is not entitled to discovery because the “inquiry focuses on the
allegations in the pleadings, not whether a plaintiff actually has sufficient


6  Doc. 93.
7  Docs. 96, 97.
8 See Doc. 96; FED. R. CIV. P. 59(e).
9 Templet v. HydroChem, Inc., 367 F.3d 473, 479 (5th Cir. 2004) (citing Simon v. United

   States, 891 F.2d 1154, 1159 (5th Cir. 1990)).
10 Guy v. Crown Equip. Corp., 394 F.3d 320, 325 (5th Cir. 2004) (quoting Venegas–Hernandez

   v. Sonolux Records, 370 F.3d 183, 195 (1st Cir. 2004)).
11 Templet, 367 F.3d at 479 (citations omitted).
12 Hale v. Townley, 45 F.3d 914, 921 (5th Cir. 1995).
13 See Doc. 96.



                                            3
evidence to succeed on the merits.” 14 Because this Court dismissed all claims
by Plaintiff under Rule 12(b)(6), 15 he was never entitled to discovery in this
matter. Thus, the Court could only rely on the allegations in Plaintiff’s
Complaint when deciding Defendants’ Motions to Dismiss, which it did.
Plaintiff thus fails to identify any manifest error by this Court or any newly
discovered evidence that would warrant relief under Rule 59(e).
       Plaintiff in a separate Motion seeks relief under Rule 52(b). 16 Under Rule
52(b), “[o]n a party’s motion . . . the court may amend its findings—or make
additional findings—and may amend the judgment accordingly.” 17 “The
purpose of motions to amend is to correct manifest errors of law or fact or, in
some situations, to present newly discovered evidence.” 18 “Except for motions
to amend based on newly discovered evidence, the trial court is only required
to amend its findings of fact based on evidence contained in the record. To do
otherwise would defeat the compelling interest in the finality of litigation.” 19
       In support of his Rule 52(b) Motion, Plaintiff states that “the court had
detrimental reliance on the defendants’ errant narrative as de facto factual
findings.” 20 As described above, however, Plaintiff was not entitled to discovery
in this matter, and this Court relied on the pleadings in rendering its Order
and Reasons. 21 Plaintiff has failed to identify any new evidence justifying relief
under either Rule 59(e) or Rule 52(b). Accordingly, and for the foregoing
reasons, Plaintiff’s Motions are denied.




14 Ferrer v. Chevron Corp., 484 F.3d 776, 782 (5th Cir. 2007).
15 See Doc. 93.
16 See Doc. 97; FED. R. CIV. P. 52(b).
17 FED. R. CIV. P. 52(b).
18 Fontenot v. Mesa Petroleum Co., 791 F.2d 1207, 1219 (5th Cir. 1986).
19 Id.
20 Doc. 97 at 2.
21 See Doc. 93.



                                             4
       Further, this Court does not believe additional briefing will reveal any
relevant laws or facts that this Court has not already considered or that would
change the result of Plaintiff’s requests for post-judgment relief. As such,
Plaintiff’s request for an extension of time to brief his Motions to Amend or
Make Additional Factual Findings is denied.
III.   Motion to Recuse Judge Roby
       On September 13, 2018—the same day this Court dismissed with
prejudice all Plaintiff’s claims—Plaintiff filed a Motion to Recuse Magistrate
Judge Roby from this case. 22 Plaintiff argues that Judge Roby should recuse
herself from this now-closed case because her “office has a long and close
relationship” with Joan Heisser, a Defendant in this case. 23 Because of the
personal nature of Plaintiff’s allegations, and because motions to recuse
typically are decided by the judge a party seeks to recuse, Plaintiff’s Motion to
Recuse Judge Roby is referred to her.
IV.    Motion to Stay
       Plaintiff also seeks a stay in these post-judgment proceedings until
Judge Roby rules on Plaintiff’s Motion to Recuse her from this case. 24 Since the
dismissal with prejudice of all Plaintiff’s claims on September 14, 2018, no
motions of his have gone before Judge Roby. All of Plaintiff’s post-judgment
requests came before this Court. The claims in this case were disposed of, and
final judgment was entered, more than two months ago. 25 As explained above,
Plaintiff is not entitled to post-judgment relief under Rules 52 or 59. This Court
does not believe a stay in these post-judgment proceedings is necessary or
appropriate. Nor is Plaintiff entitled to one. Plaintiff’s Motion to Stay is denied.


22 See Doc. 94.
23 See id.
24 See id.
25 See Docs. 93, 95.



                                         5
                              CONCLUSION
     For the foregoing reasons, Plaintiff’s Motions to Amend or Make
Additional Factual Findings under Rules 52 and 59 and his related Motion for
an Extension of Time to brief those Motions are DENIED. Plaintiff’s re-urged
Motion for Recusal of this Court is DENIED, and Plaintiff’s Motion to
Withdraw his Motion to Seal is GRANTED. Finally, Plaintiff’s Motion to
Recuse Judge Roby is REFERRED, and his Motion to Stay is DENIED.


                  New Orleans, Louisiana this 28th day of November, 2018.




                                   ____________________________________
                                   JANE TRICHE MILAZZO
                                   UNITED STATES DISTRICT JUDGE




                                     6
